Title: To John Adams from Elkanah Watson, 30 November 1790
From: Watson, Elkanah
To: Adams, John



Sir
Albany 30th Novr 1790

I have taken the liberty to send you under cover of this, a Little production of mine—Not from any principal of vanity, nor from any perticular merit I may suppose this work to possess: but as a small acknowledgment for your polite attention to me when at the Hague as well as to crave your pardon for the free use I have made of your name on several occasions.  You will observe Sir by the preface that I had no previous intention of appearing in the light of an auther—I must therefore solicit you will pass lightly over its defects.
I am now settled in this City.
I am with the most profound Veneration & respect /Sir /Your Oblig’d Hl St.

Elkanah Watson Jun.